DETAILED ACTION   
Claim Objections
1.	Claims 34 - 38 are objected to because of the following informalities:
          In claim 34, lines 1, 2, “the conductive substrate and/or the conductive overlay to comprise substantially similar material” is unclear as to whether it is being referred to “the conductive substrate and the conductive overlay comprise a same material”
In claim 35, lines 1, 2, “the conductive substrate and/or the conductive overlay to comprise titanium nitride” is indefinite because the expression “and/or” renders the claim alternative to the expression “and/or” in claim 34.
In claims 36, 37, 38, lines 1, 2, “the first interfacial layer or the second interfacial layer, or a combination thereof, to comprise metal oxide or metal oxynitride, or a combination thereof” is unclear as to whether it is being referred to “the first interfacial layer or the second interfacial layer comprises metal oxide or metal oxynitride”

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 25, 27, 30, 31, 34, 37, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Paz de Araujo et al. (2016/0163978).
claim 25, 27, Paz de Araujo et al. disclose a switching device (for example, see fig. 2 or 8), comprising:
an electrode (420, 418) comprising at least one layer of conductive material, the at least one layer of conductive material to comprise an interfacial layer (a barrier layer 418 functioning as an interfacial layer): and
a bulk-switching electron back-donating material (a switching material 414, made of NiO as Applicant’s material, so the switching material 414 functioning as a bulk-switching electron back-donating material. Although the applicant uses terms different to those of Paz de Araujo et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements) disposed over the interfacial layer (the barrier 418) of the at least one layer of conductive material, the interfacial layer (the barrier 418) to comprise a material (a metal oxide material) to inhibit formation of an oxide of the bulk-switching electron back-donating material and inhibits formation of an oxide of the conductive material at least in part to preserve an initial post-fabrication low impedance characteristic of the switching device (the barrier 418 comprises a doped NiO material, and wherein the NiO is a metal oxide similar as Applicant’s material defined in claim 27 of Applicant’s invention, so the barrier 418 of Paz de Araujo et al. has the same functions as the claimed invention.), and the barrier layers 402 and 418 play a number of important roles (for example, see paragraph [0049]), so at least the functions of the barrier 418 including to inhibit formation of an oxide of the bulk-switching electron back-donating material and inhibits formation of an oxide of the conductive material at least in part to preserve an initial post-fabrication 
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See also In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986).


    PNG
    media_image1.png
    390
    539
    media_image1.png
    Greyscale


With regard to claim 30, Paz de Araujo et al. disclose the bulk-switching electron back-donating material (the switching material 414, made of NiO as Applicant’s material, so the switching material 414 functioning as a bulk-switching electron back-donating material) to comprise a film having a thickness of between 20nm (for example, see paragraph [0049]).
With regard to claim 31, Paz de Araujo et al. disclose a switching device (for example, see fig. 2 or 8), comprising:
a conductive substrate (a layer 420 functioning as a conductive substrate);
a bulk-switching electron back-donating material (a switching material 414, made of NiO as Applicant’s material, so the switching material 414 functioning as a bulk-switching electron back-donating material. Although the applicant uses terms different to those of Paz de Araujo et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way 
a conductive overlay (406) positioned over the bulk-switching electron-back donating material (414);
a first interfacial layer (a barrier layer 418 functioning as a first interfacial layer) positioned between the conductive substrate (420) and the bulk-switching electron-back donating material (414); and
a second interfacial layer (a barrier layer 402 functioning as a second interfacial layer) positioned between the bulkswitching electron-back donating material (414) and the conductive overlay (406), wherein the first and second interfacial layers (418, 402) to comprise a barrier  (the barriers 402, 418 comprises a doped NiO material, and wherein the NiO is a metal oxide similar as Applicant’s material defined in claim 27 of Applicant’s invention, so the barriers 402, 418 of Paz de Araujo et al. has the same functions as the claimed invention.), and the barrier layers 402 and 418 play a number of important roles (for example, see paragraph [0049]), so at least the functions of the barrier 418 including to inhibit formation of an oxide of the bulk-switching electron back-donating material and inhibits formation of an oxide of the conductive material at least in part to preserve an initial post-fabrication low impedance characteristic of the switching device. Moreover, the applicant’s claim 31 does not distinguish over the Paz de Araujo et al. reference regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant. In reference to the claim language referring to the function of the interfacial layers, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended 
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See also In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986).


    PNG
    media_image1.png
    390
    539
    media_image1.png
    Greyscale


With regard to claim 34, Paz de Araujo et al. disclose the conductive substrate (420) comprise substantially similar material (for example, see fig. 8); or the conductive substrate (124, fig. 2  functioning as a conductive substrate) and the conductive overlay (140) to comprise substantially similar material. (for example, see paragraph [0039]).
With regard to claim 37, Paz de Araujo et al. disclose the first interfacial layer (418) or the second interfacial layer (402) comprise metal oxide (for example, see paragraph [0049]).
With regard to claim 39, Paz de Araujo et al. disclose the conductive substrate (124, fig. 2  functioning as a conductive substrate) and the conductive overlay (140) comprise platinum, titanium, or aluminum (for example, see paragraph [0039]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 26, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (2016/0163978) in view of Yang et al. (US 2002/0022334).
With regard to claims 26, 36, Paz de Araujo et al. do not disclose expressly the interfacial layer to comprise nitrogen in an atomic concentration of between approximately 0,1% to 10,0%. 
Yang discloses an oxygen barrier layer {[0042]} formed from MOxNy where M is a metal and the values of x and y may be non-integer and near zero, which is within the scope of the atomic concentration being between 0.1% and 10.0% ([0043], "Because MOxNy ...(is) representative of relative atomic ratios and not strict chemical structure, the values of x and y can be non-integer. Furthermore, while neither x nor y can equal zero, one or the other may approach zero"}.
 Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the oxygen barrier layer of Paz de Araujo et al., which comprises the interfacial layer, to comprise nitrogen in the claimed range of atomic concentration. The motivation would have been to adjust the lattice structure of the barrier layer to match the lattice structure of the underlying electrode, thus reducing stress and increasing reliability, and to enable a single deposition process {[Yang, [0044], “Such matching of the barrier layer to the electrode can be utilized to reduce stress between the two layer, thus improving reliability.
6.	Claims 28, 35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (2016/0163978) in view of Wang et al. (2013/0221307).
With regard to claims 28, 38, Paz de Araujo et al. do not disclose expressly the thickness of the interfacial layer is less than approximately 10 nm.
 the thickness of the interfacial layer (501) is less than approximately 10 nm (the thickness of the oxygen barrier layer (501) is between 5 nm and 50 nm wherein 10 nm is within a range of the 5 nm and 50 nm) (for example, column 9, lines 63 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Paz de Araujo et al.’s device to have the thickness of the interfacial layer is less than approximately 10 nm as taught by Wang et al. in order to block defects from the bottom electrode for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 35, Paz de Araujo et al. do not disclose expressly the conductive substrate and/or the conductive overlay to comprise titanium nitride.
However, Wang et al. disclose the conductive substrate (118) and/or the conductive overlay (102) (which may be the same materials as top and bottom electrodes 106 and 108 as described above) to comprise titanium nitride {[0037], “...top electrode 106 may be comprised of TIN,..”}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Paz de Araujo et al.’s device to have the conductive substrate and/or the conductive overlay to comprise titanium nitride as taught by Wang et al. in order to reduce interfacial resistance for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
7.	Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (2016/0163978) in view of Endo et al. (US 2012/0153275). 
With regard to claim 29, 33, Araujo et al. do not disclose expressly that the interfacial layer or the barrier, comprises one or more layers of NiTiOxNy. 

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form a NiTiOxNy film. The motivation would have been to form a physical barrier to the migration of mobile oxygen ions into memory element for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al. (2016/0163978) in view of Wang et al. (US 2014/0103282).
With regard to claim 32, Araujo et al. does not disclose expressly the barrier to inhibit formation of oxides to comprise a nitrogen-based material. 
Wang et al. disclose an oxygen diffusion barrier material, which would be within the scope of being the barrier to inhibit formation of oxides, to comprise a nitrogen-based material, embodied as tantalum silicon nitride ([0028]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the barrier to inhibit formation of oxides of Araujo et al. to comprise a nitrogen-based material, such as that taught by Wang et al.. The motivation would have been to use a conformal material which would ensure diffusion blocking through the entire interface ([Wang '282, [0030]). 

Response to Amendment  

9.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826